DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/12/2022 have been fully considered but they are not persuasive.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Applicant’s arguments recite the entire claim, with these sections in bold: “a detachable film made of plastic material is provided, the detachable film has a first face, and conductive material is formed on the first face so as to produce the electric circuit… after the release film is detached, the adhesive film is adhered on the body, and the detachable film is removed; wherein the conductive material is formed on the first face in any one of a printing manner, a laser cutting manner, a cutter cutting manner, a stamping manner, and an etching manner.”  
Applicant recites that each of the references does not teach the limitation in combination, but does not explain how or why they come to this conclusion.  It is unclear to the Examiner what part of the reasoning of the rejection is deficient.
As discussed in the rejection of claim 1, Kim in view of Bulgajewski et al. and Kaiserman et al., or alternatively in further view of Tsai et al. teaches “a detachable film (Bulgajewski Fig. 3 #66, Kaiserman et al. Fig. 2 #84) made of plastic material (Kaiserman et al. Paragraph 80) is provided, the detachable film has a first face (Bulgajewski Fig. 3 #66, Kaiserman et al. Fig. 2 #84, face that faces inward toward conductive material/circuit), and conductive material (Kim Paragraph 46; Bulgajewski et al. Fig. 2 #34, 42, 44; Kaiserman et al. Fig. 2 #64) is formed on the first face so as to produce the electric circuit… after the release film (Bulgajewski et al. Fig. 2 #56) is detached (Bulgajewski et al. Paragraph 60 and 61), the adhesive film (Bulgajewski et al. Fig. 2 #50; Kaiserman Fig. 2 #76) is adhered on the body (Bulgajewski et al. Paragraph 60; body corresponds to Kim Fig. 2 #130; Bulgajewski et al. Fig. 1 #14), and the detachable film (Bulgajewski Fig. 3 #66, Kaiserman et al. Fig. 2 #84) is removed (Bulgajewski et al. Paragraph 61); wherein the conductive material (Kim Paragraph 46; Bulgajewski et al. Fig. 2 #34, 42, 44; Kaiserman et al. Fig. 2 #64) is formed on the first face in any one of a printing manner (Kaiserman et al. Paragraph 72), a laser cutting manner, a cutter cutting manner, a stamping manner, and an etching manner.”  
Applicant’s remarks recite that each reference does not teach the entire limitation.  Insofar as this is an argument that each individual reference does not teach all the limitations, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant additionally recites “transparent electrode film” in bold on Page 5, but did not explain or emphasize why this term is bolded. Insofar as Applicant intended to argue that the transparent electrode film is not printed, the combination of Kim in view of Bulgajewski et al. and Kaiserman et al., or alternatively in further view of Tsai et al. does not rely on the transparent conductive electrode being printed, but rather as taught by Bulgajewski et al., the circuit of Bulgajewski et al. is being used instead, and as seen in MPEP §2143(I)(C, D), the use of a known technique to improve similar devices in the same way and applying a known technique to a known device ready for improvement to yield predictable results are exemplary rationales for obviousness.  Further, as seen in  Kaiserman Paragraph 72, it is known to produce the conductive layer by printing and it would be obvious to do so since the selection from among known processes for forming the conductive material for their known purposes is generally within the abilities of one having ordinary skill in the art.
Applicant appears to wholesale apply the same arguments to claim 3 as were applied to claim 1. These arguments are not persuasive for the same reasons discussed above.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Taiwan on 4/10/2020. It is noted, however, that applicant has not filed a certified copy of the TW109112276 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
	The amendments filed 8/12/2022 are sufficient to overcome the 112 rejections stated in the previous office action.  Therefore, said 112 rejections are withdrawn.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US PGPub 2020/0056756 A1) in view of Bulgajewski et al. (US PGPub 2019/0031116 A1) and Kaiserman et al. (US PGPub 2008/0083721 A1), or alternatively in further view of Tsai et al. (US PGPub 2008/0112178 A1).
As to claim 1, Kim discloses (Fig. 2) a method of making an automobile lamp-shade having an electric heat element comprising steps of: A) providing a body 130, wherein the body is made of a 5light-transmitting material (Paragraph 39); B) providing an electric heat element 140 (Paragraph 46); and C) adhering the electric heat element 140 on a side wall of the body 130 (Paragraph 47); wherein the step C) includes sub-steps of: 10Cl) providing an electric circuit (Paragraph 46), forming an adhesive film (Paragraph 47) coated on a surface of the electric film (Paragraph 47).

    PNG
    media_image1.png
    408
    471
    media_image1.png
    Greyscale
Kim
Kim discloses the electric heat element being adhered to a body, but is silent as to Applicant’s detachable film and release film.  Furthermore, Kim discloses the conductive member being a transparent electrode film (Paragraph 46), but is silent as to the film being printed.
Bulgajewski et al. teaches (Fig. 3) electric heating element 30 including an adhesive 30 covered by release film (liner 56) and the opposite side of the electric heating element attached to detachable film (stabilizer sheet 66) that is peeled away after installation of the heater sheet (Paragraph 61).  Furthermore, Bulgajewski et al. teaches screen printing to form the conductive elements to form the desired pattern (Paragraphs 54 and 56).

    PNG
    media_image2.png
    276
    440
    media_image2.png
    Greyscale
Bulgajewski et al.
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to include a release film in order to allow access to adhesive only when it is to be used and also to include a detachable film in order to stabilize and protect the heater until use, as taught by Bulgajewski et al.  Furthermore, it would be obvious to follow the steps in order of removing the release film, applying the heater to the body and removing the detachable film since it is taught as the suitable order by Bulgajewski et al.  Furthermore, it would be obvious to one having ordinary skill in the art at the time of the invention to form the conductive elements in order to form a desired pattern for the heater.  While the conductive pattern of Kim is a transparent film, it would be obvious to instead use a patterned heater with metal based material in order to allow flexibility in the material choice, such as to take into account price, workability, conductivity and furthermore since it is taught as a suitable technique for forming a heater and the selection from among known suitable techniques for their known purposes is generally within the abilities of one having ordinary skill in the art.  It is noted that the heater of Bulgajewski et al. is for a windshield in front of a vehicular camera.  However, as seen in MPEP §2143(I)(C, D), the use of a known technique to improve similar devices in the same way and applying a known technique to a known device ready for improvement to yield predictable results are exemplary rationales for obviousness.  Therefore, as both devices are heaters directed toward keeping ice off of a light permeable medium (Kim Paragraph 6, Bulgajewski et al. Paragraph 5), one having ordinary skill in the art would predictably expect the heater type of Bulgajewski et al. to additionally be applicable to the device of Kim.
Kim in view of Bulgajewski et al. is silent as to the detachable film being made of plastic.
Kaiserman et al. (Fig. 2) teaches a detachable film 84 that can be made from plastic (Paragraph 80), with the detachable film being included while the element is shipped or stored (Paragraph 82), wherein the conductive material is formed on the surface in a printing manner.  (Paragraph 72)

    PNG
    media_image3.png
    168
    502
    media_image3.png
    Greyscale
Kaiserman et al.
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to use plastic material as the detachable film since it is taught as a suitable material by Kaiserman et al. and the selection from among known suitable materials for their known purposes is generally within the abilities of one having ordinary skill in the art.  Furthermore, it would be obvious to one having ordinary skill in the art at the time of the invention to form the conductive material from printing, as it is taught as a suitable method for forming conductive material and the selection from among known suitable formation methods for their known purposes is generally within the abilities of one having ordinary skill in the art.
As to the steps of the conductive material being formed on the surface (of the detachable film) to form an electric circuit and the adhesive being coated on the surface of the electric circuit and adhering a release film on the adhesive film, since the steps are recited generically without a specified order and the process of Kim in view of Bulgajewski et al. and Kaiserman et al. result in the layers being formed on the other layers, these limitations are satisfied.
Alternatively, Kaiserman et al. further teaches (Figs. 2 and 3, Paragraphs 80) forming the conductive material 64 being formed on the surface (of the detachable film 84) to form an electric circuit and the adhesive 76 being coated (indirectly via 56) on the surface of the electric circuit 64 
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to form the elements in order as taught by Kaiserman et al. since it is taught as suitable and the selection from among known suitable methods for their known purposes is generally within the abilities of one having ordinary skill in the art.
It is noted that Kaiserman et al. does not recite the release film.  However, as the release film is the disposed on the exterior of the laminate including adhesive 50, as seen in Bulgajewski et al. Fig. 3 #56, and the adhesive is not formed in Kaiserman et al. until all the other layers are formed, it would be obvious to adhere the release film last as that would be the first time the adhesive is available to be formed on.
As to the method making a lamp-shade, it appears that the term is being used to be an outer cover or outer lens of an automobile head-lamp, as the body is a light transmitting material.  Therefore, the combination of the  lens 130 and the heating member 140 of Kim satisfy the limitation of a lampshade.
Alternatively, Tsai et al. teaches (Fig. 4) a similar outer cover 2 specifically designated as a lamp shade (Paragraph 26).
Therefore, it is apparent that the element 130 of Kim is a lamp-shade, or alternatively, it would be obvious to apply a heating element of the modified process to a lamp-shade in order to apply the advantages of the heater for melting snow or ice to headlights that have a lamp-shade. 
	
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Bulgajewski et al. and Kaiserman et al., or alternatively in further view of Tsai et al. as applied to claim 1 above, and further in view of Inoue et al. (US PGPub 2010/008099 A1).
	As to claim 3, Kim in view of Bulgajewski et al. and Kaiserman et al., or alternatively in further view of Tsai et al. teaches that the electric circuit is formed from conductive silver paint (Bulgajewski et al. Paragraph 56) or from silver ink (Kaiserman et al. Paragraph 69), but Kim in view of Bulgajewski et al. and Kaiserman et al., or alternatively in further view of Tsai et al. does not explicitly state that the electric circuit is formed from silver paste.
	Inoue et al. teaches forming the electric circuit from electrically conductive ink such as silver paste (Paragraph 130 and 159).
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the electric circuit from specifically silver paste, since the selection from among known suitable methods for making the circuit for their known purposes is generally within the abilities of one having ordinary skill in the art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Y HORIKOSHI whose telephone number is (571)270-7811. The examiner can normally be reached M-W, 2-10PM EDT; Alternate Th 2-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.Y.H/Examiner, Art Unit 2875          

/DIANE I LEE/Supervisory Patent Examiner, Art Unit 2875